Citation Nr: 1343111	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  13-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder to include asbestosis, pulmonary granuloma, and bronchiectasis.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel



INTRODUCTION

The Appellant is a Veteran that served on active duty with the U.S. Coast Guard from September 1953 to August 1957.  He also had subsequent service with the U.S. Coast Guard Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

In this case, the Veteran provided private medical reports dated in 2008 and 2012 evidencing lung abnormalities to include pulmonary nodules and areas of cavitation.  The Veteran reports that he has been informed by a private physician that his lung abnormalities are related to asbestosis.  

In October 2012, a VA examination was conducted to obtain an opinion regarding the etiology of the Veteran's diagnosed respiratory disorders.  The VA examiner diagnosed pulmonary granuloma and bronchiectasis.  She found that it was least likely than not that any claimed respiratory condition was related to military service.  In providing the rationale, she quoted a conclusion of a private physician who conducted lung radiological studies in July 2012.  This private physician after conducting further evaluation concluded that there was no definitive evidence of asbestosis.  While it appears that the VA clinician agreed with this determination, she failed to comment on the etiology of the diagnosed pulmonary granuloma and bronchiectasis or give rationale as to why they are unrelated to military.  This is particularly important in light of the fact that the Veteran received medical care for bronchial disorders during service.  Because, the Veteran has received other respiratory diagnoses, comment is needed on the etiology of these other diagnoses, but especially in terms of their possible relationship with the Veteran's military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009),

As mentioned, the Veteran has submitted some private medical records relating to his lung disorders.  It does not appear that the RO has attempted to obtain complete records from these medical resources.  This is important, in light of the fact that the private physician in July 2012 noted a history of right-sided chest trauma, which he found to be significant.  With the help of the Veteran, the AMC should attempt to obtain records from the medical providers that have treated the Veteran for his respiratory disorders.  The Veteran should be encouraged to submit statements from the medical professional that indicated that he had asbestosis related to military service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a respiratory disorder.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim.  This should include records from Brunswick Family Medicine, Parkview Adventist Medical Center, Dr. D.R. Woloszyn, and Dr. R. Marden.  Any outstanding VA records pertinent to the claim on appeal should be obtained and associated with the claims file.

2.  If still available to provide further comment, return the file to the October 2012 VA compensation examiner for a comment on the etiology of the Veteran's pulmonary granuloma and bronchiectasis, but especially insofar as the likelihood (very likely, as likely as not, or unlikely) these disorders are attributable to or dates back to his military service, and in particular to his in-service treatment for bronchial disorders. 

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file for relevant medical and other history.  Review includes considering this remand. 

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655. 

3.  Readjudicate the Veteran's claim of entitlement to service connection for a respiratory disorder.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



